Citation Nr: 0738570	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-30 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a rash on the arms and 
chest, claimed as due to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from October 1945 to November 
1947.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying service connection for a rash of the arms and chest.  

The veteran testified before a Hearing Officer at the RO in 
February 2007, and a transcript of that hearing is contained 
in the claims file.  


FINDING OF FACT

The veteran did not develop a skin rash of the arms and chest 
due to exposure to ionizing radiation in service.  


CONCLUSION OF LAW

A skin rash of the arms and chest was not incurred due to 
ionizing radiation exposure in service.  §§ 1101, 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  
Proper notice must also (4) ask the claimant to provide any 
evidence in her or his possession that pertains to the claim, 
and inform that it is ultimately the claimant's 
responsibility to see that evidence in support of the claim 
is obtained, in accordance with 38 C.F.R. § 3.159(b)(1).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if complete notice is not provided 
until after the initial adjudication, such a timing error can 
be cured by subsequent complete VCAA notice, followed 
readjudication of the claim, as in a statement of the case 
(SOC) or a supplemental statement of the case (SSOC).  
Mayfield; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

Here, VCAA notice for the claim for service connection for a 
skin rash of the arms and chest due to ionizing radiation 
exposure was issued in February 2004, prior to the appealed 
June 2004 rating decision denying the claim.  The RO issued a 
further VCAA development letter December 2004.  The claim for 
service connection for a skin rash of the arms and chest due 
to ionizing radiation exposure was readjudicated by an SOC in 
August 2005, and by an SSOC (styled as an SOC) in June 2007.   
The Board is satisfied that any timing error in providing 
VCAA notice in this case was thus cured.  Mayfield; Prickett, 
supra. 

In the February 2004 letter, the RO informed the veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  The 
subsequent development letters satisfied all four notice 
requirements of the VCAA.  Those letters informed of the 
evidence required to substantiate the claim for service 
connection for a skin rash of the arms and chest due to 
ionizing radiation exposure.  See 38 C.F.R. §§ 3.303, 3.311.  
They also informed what evidence VA would seek to provide and 
what evidence the veteran was expected to provide.  The 
veteran was also requested to submit any evidence in his 
possession, in furtherance of his claim.  He was told that it 
was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection, and for a disability rating and an effective date 
for the award of benefits if service connection is awarded.  
In this case, notice was provided by a March 2006 assistance 
letter addressing the downstream issues as required by 
Dingess, which was then followed by issuance of the SSOC in 
June 2007 readjudicating the claim.  In any event, because 
service connection is here denied for a rash of the arms and 
chest as due to ionizing radiation exposure, no rating or 
effective date will be assigned with respect to the claimed 
condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records (SMRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The noted development letters requested that the veteran 
advise of any VA and/or private medical sources of evidence 
pertinent to his claim, and to provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claim.

VA and service medical records have been obtained and 
associated with the claims folder.  The veteran informed of 
additional private medical sources, and records were 
requested from sources for which the veteran provided 
authorization to obtain those records.  All records received 
were associated with the claims folder, and the veteran was 
duly informed, including by the appealed June 2004 rating 
action and by the SOC and SSOC, of records obtained in 
furtherance of his claim, and thus by implication of records 
not obtained.  The veteran was adequately informed of the 
importance of obtaining all relevant records.  Neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence presenting a reasonable possibility of furthering 
the appealed claim.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that an attorney representing the veteran for 
a claim for Social Security disability benefits in June 2007 
requested VA records in support of that Social Security 
claim.  This VA records request thus puts the VA on notice of 
the existence of such a Social Security disability claim, and 
thus impliedly of the possibility that a Social Security 
disability determination may currently exist.  However, as 
the veteran's claim before the Board is one for service 
connection for a skin rash related to ionizing radiation 
exposure in service in 1946, the Board can conceive of no 
medical or other evidence which may be reflected in a Social 
Security disability claim file, corresponding to a Social 
Security disability claim currently or in recent years, which 
would further the veteran's claim for service connection 
secondary to ionizing radiation exposure.  The veteran has 
already submitted medical records documenting a current skin 
rash, and any other evidence supportive of a Social Security 
disability claim currently would not address an etiological 
relationship between a current established skin rash and 
ionizing radiation exposure in service 60 years ago.  Hence, 
in this case, the duty to assist does not extend to 
requesting records underlying any Social Security disability 
determination which may possibly exist.  

The veteran was not afforded a VA examination to address his 
claim, but none is required in this case because, as 
discussed below, there is no cognizable indication of a 
causal link between ionizing radiation exposure in service 
and a current skin rash.  VA has established in its 
regulations radiation-related diseases, and a skin rash is 
not one of them.  38 C.F.R. § 3.311(b)(2).  Accordingly, the 
Board is satisfied that no examination is required for 
adjudication of this case.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The veteran and his authorized representative were afforded 
appropriate opportunity to address the claim, and did so by 
written submissions as well as by testimony at a hearing 
before an RO hearing officer conducted in February 2007.  
While the veteran had requested a Travel Board hearing, he 
withdrew that request by a signed statement in February 2007.  
Neither the veteran nor his representative have indicated 
that they have additional evidence or information to submit 
in furtherance of the claim.  There is no indication that the 
veteran or his representative expressed a further desire to 
address the claim which has not been fulfilled.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Claim for Service Connection for Skin Rash of Arms and 
Chest
Due to Ionizing Radiation Exposure

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).

To establish service connection for a disability on a direct 
basis, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  Service connection may be granted on a direct basis 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Here, the veteran does not claim entitlement to service 
connection for a skin disorder on a direct basis, i.e., he 
does not claim that his skin disorder began in service or has 
persisted from service to the present time.  Rather, the 
veteran claims entitlement to service connection for a later-
manifested skin rash of the arms and chest as due to ionizing 
radiation exposure in service.  

In general, service connection for a disability which is 
claimed to be attributable to ionizing radiation exposure 
during service may be established in one of three ways.  
First, it may be presumptively service connected under  38 
U.S.C. § 1112(c) and 38 C.F.R. 3.309(d) for radiation-exposed 
veterans.  Second, it may be service-connected directly under 
the special framework of 38 C.F.R. § 3.311 if the claimed 
entity is a radiogenic disease.  Third, even if it is not a 
listed disease of 38 C.F.R. § 3.309 or a radiogenic disease 
under 38 C.F.R. § 3.311, direct service connection can be 
established by showing that the disease was incurred during 
or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994); Hardin v. Brown, 11 Vet. App. 74, 77 
(1998).

The Board notes that a skin rash is not considered a 
radiogenic disease.  38 C.F.R. § 3.311(b)(2)(xxiv).  A 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation, and must become manifest five years or 
more after exposure. 38 C.F.R. § 3.311(b)(2), (5).  Where a 
radiogenic disease is claimed, an assessment as to the size 
and nature of the radiation dose must be made.  38 C.F.R. 
§ 3.311(a)(1).  In order to do so, the RO must request dose 
information.  However, no such dose information need be 
requested in the absence of a claimed radiogenic disease.  38 
C.F.R. § 3.311(a),(b).  Because the veteran's claimed skin 
rash is not a radiogenic disease, service connection may not 
be obtained either on a presumptive basis under 38 C.F.R. 
§ 3.309, or based on the procedures for radiation-exposed 
veterans under 38 C.F.R. § 3.311.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The veteran contends, including by testimony provided in 
February 2007, that he was exposed to ionizing radiation in 
service, and that as a result he developed a skin rash some 
years after service in the early 1950s, which eventually 
cleared up after about two years of topical treatment and 
injections.  He reported that he develop a rash again around 
2000 or 2001, affecting almost the entire right side of his 
body, for which he received VA treatment.  The veteran 
advised that he was present for two atomic bomb tests at 
Bikini Atoll in 1946, four miles away from one test and seven 
miles away from the other.  He stated that he worked on a 
ship for nearly two years thereafter, involved in 
decontamination, including washing clothes of persons who 
went to the vessels that had been the targets of the bomb 
tests.  

Service records have been obtained showing that the veteran 
participated in Crossroads Operation and service aboard the 
APL-27 since Baker Day, that APL-27 was a decontamination 
unit, and that APL-27 was itself contaminated.  The veteran 
was subject to a special radiation examination in March 1947, 
on which it was noted that the veteran's duties were "Deck 
Force on Change Barge."  However, while the March 1947 
examination noted that the veteran had a fungal infection of 
the groin and feet, it did not note any other skin condition.  
The veteran was afforded a service discharge examination 
which did not identify any skin rash.  

Thus, the veteran did participate in radiation-risk 
activities in service.  However, the skin rash for which he 
is claiming entitlement to service connection is not a 
radiogenic disease, and hence no radiation dose estimate need 
be obtained.  As already discussed, there is no presumption 
of service connection for the claimed disorder based on 
radiation exposure in service, and no special assessment of 
an association based on a claim for service connection for a 
radiogenic disease.  38 C.F.R. § 3.311.  

The veteran did provide an October 2006 letter by an 
individual with a Ph.D. who possibly had some involvement in 
providing mental health care of the veteran.  (The record is 
not clear as to this individual's professional relationship 
the veteran.)  However, the record does not establish that 
this Ph.D. has any expertise in radiation exposure and 
radiogenic diseases, or indeed any medical expertise 
whatsoever.  Accordingly, this Ph.D.'s statement appears to 
be, in the present context, the equivalent of a lay statement 
as to addressing specialized medical questions of causation 
between radiation exposure and subsequent development of 
disease.  Because a question of a causal link between 
radiation exposure and development of a skin rash is not 
within the purview of lay knowledge, lay statements or 
opinions on that question are not cognizable to support the 
claim.  Espiritu; Jandreau.  

Because the veteran has not presented cognizable (medical) 
evidence to support a causal link between radiation exposure 
in service and current skin rash, and because a skin rash is 
not a radiogenic disease subject to a presumption of service 
connection based on such exposure or to special consideration 
under 38 C.F.R. § 3.311, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a skin rash due to radiation exposure in 
service.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
as there is no reasonable doubt to be resolved in favor of 
the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin rash of the arms and chest due 
to ionizing radiation exposure is denied.  



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


